             Case 1:20-cv-00969-LY Document 55 Filed 06/11/21 Page 1 of 9




                            IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DIVISION OF TEXAS
                                       AUSTIN DIVISION

NANCY KINNEY, CHARLES                              §
TOWNSLEY, MICHAEL SAURO,                           §
WALTER NOFFSINGER,                                 §
ROSA DAVIDSON,                                     §
MICHAEL KELLY, TOM KIERL,                          §
CONSTANCE LEWIS, SHERI PARR,                       §
PAUL PHAM, ALVARO PAIZ, TITON                      §
HOQUE, CHRIS MANCUSO, WILBERT                      §
TALMADGE, JANET GELPHMAN,                          §
THANH DO                                           §
     Plaintiffs,                                   §
                                                   §
vs.                                                §        Civil Action No.: 1:20-cv-00969
                                                   §
INTERNATIONAL BUSINESS                             §        JURY TRIAL DEMANDED
MACHINES CORPORATION,                              §
     Defendant.                                    §


           OUT-OF-STATE PLAINTIFFS’ PARTIAL MOTION TO RECONSIDER
                    AND AMEND ORDER TO GRANT TRANSFER


TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

          Plaintiffs Tom Kierl, Constance Lewis, Sheri Parr, Paul Pham, Chris Mancuso, and

Wilbert Talmadge (“Out-of-State Plaintiffs”) file this Partial Motion to Reconsider to

respectfully ask this Court to Amend its Order1 pursuant to Rule 59(e) and transfer them to the

Southern District of New York under 28 U.S.C. § 1631—where IBM is at home and subject to

general jurisdiction.2 These Out-of-State Plaintiffs respectfully submit that this transfer is just

under § 1631 in order to avoid potentially time barring the Out-of-State Plaintiffs’ claims by the

statute of limitations. In support, these Plaintiffs would respectfully show the Court as follows:

1
    See Order, pg. 13, fn. 2, Dkt. # 54.
2
    See FED. R. CIV. P. 59(e).


Out-of-State Plaintiffs’ Motion to Reconsider & Amend to Grant Transfer                       Page 1
            Case 1:20-cv-00969-LY Document 55 Filed 06/11/21 Page 2 of 9




                                   I.    FACTUAL BACKGROUND

1.      On June 7, 2021, this Court held that, under the Supreme Court’s 2017 decision in

Bristol-Myers Squib, it lacked personal jurisdiction over the Out-of-State Plaintiffs’ claims

against IBM.3 This Court recognized that although the extent of Bristol-Myers’ application in

federal court is an emerging area of law, sister district courts “generally agree that Bristol-Myers

applies to named plaintiffs in class or collective actions.”4 Accordingly, this Court joined this

emerging body of authority and applied Bristol-Myers, and dismissed the Out-of-State Plaintiffs’

claims.5

2.      In its Order dismissing the Out-of-State Plaintiffs, the Court also noted that these

Plaintiffs alternatively asked this Court to transfer them under 28 U.S.C. §1631 if it found

jurisdiction to be wanting. The Court noted that IBM did not respond to this alternative relief—

except to reiterate its request for dismissal.

3.      The Court ruled in the same footnote that these Plaintiffs’ request to transfer was properly

denied but did not elaborate further—a sub silentio ruling that a transfer was not “in the interest

of justice.”6 The Out-of-State Plaintiffs’ now bring this motion for reconsideration to advise the

Court that their claims will arguably be time barred if they are dismissed rather than transferred.

                             II.        ARGUMENTS & AUTHORITIES

4.      Pursuant to Rule 59 of the Federal Rules of Civil Procedure, this Court has the power to

alter or amend its judgments on a motion filed no later than 28 days after the entry of judgment.7



3
  See Order, pg. 13, Dkt. # 54.
4
  Id. at 10.
5
  See id. at 13.
6
  See 28 U.S.C. § 1631 (mandating that a Court shall transfer unless it is not in the interest of
justice).
7
  See FED. R. CIV. P. 59(e).


Out-of-State Plaintiffs’ Motion to Reconsider & Amend to Grant Transfer                       Page 2
            Case 1:20-cv-00969-LY Document 55 Filed 06/11/21 Page 3 of 9




Here, the Out-of-State Plaintiffs respectfully submit to the Court that (A) its dismissal of the Out-

of-State Plaintiffs “without prejudice” was arguably a dismissal “with prejudice” because these

Plaintiffs may be time barred from pursuing their ADEA claims if not transferred. Plaintiffs

further respectfully submit that, (B) the Fifth Circuit in Franco recently held the § 1631 transfer

statute is supposed to protect federal litigants against this exact legal peril.

     A. The Fifth Circuit has held that a dismissal without prejudice is to be treated as a
        dismissal with prejudice if further litigation will be time-barred.

5.      Under the ADEA, a plaintiff seeking to file suit must first file an administrative charge

with the EEOC.8 If the plaintiff receives a right to sue letter, then the plaintiff must bring suit

within 90-days after receiving their letter—which acts as a ninety-day limitations period.9

6.      Out-of-State Plaintiffs Lewis, Parr, Talmadge, and Pham received their right to sue letters

on September 2, 2020, making their last day to file suit under the 90-day limitations period

December 1, 2020. Out-of-State Plaintiffs Mancuso and Kierl received their right to sue letters

on September 4, 2020, making their last day to file suit under the 90-day limitations period

December 3, 2020. All Plaintiffs timely filed suit on September 18, 2020. IBM filed its Motion

to Dismiss the Out-of-State Plaintiffs for lack of personal jurisdiction on October 23, 2020.10 The

Court ruled in IBM’s favor on June 7, 2021 and dismissed the Out-of-State Plaintiffs “without

prejudice”11—the Out-of-State Plaintiffs’ limitations period passed in that interim.




8
  See 29 U.S.C. §623(a)(1), (d).
9
   See St. Louis v. Tex. Worker’s Comp. Comm’n, 65 F.3d 43, 47 (5th Cir. 1995) (90-day
limitations period); see also Johnson v. Capital One, N.A., 3:13-CV-879-M-BH, 2014 WL
879564, at *2 (N.D. Tex. Mar 4, 2014) (outlining equitable tolling requirements); see also 29
C.F.R. § 1601.19(a).
10
   See Pls. Orig. Compl. Dkt. # 1; see also IBM Mot. to Dismiss, Dkt. # 9.
11
   See Order, pg. 13, Dkt. # 54.


Out-of-State Plaintiffs’ Motion to Reconsider & Amend to Grant Transfer                       Page 3
            Case 1:20-cv-00969-LY Document 55 Filed 06/11/21 Page 4 of 9




7.      In Berry, the Fifth Circuit recognized that a district court’s dismissal without prejudice of

a plaintiff now outside the 90-day limitations period in his employment discrimination suit

should be legally analyzed as a dismissal with prejudice.12 In so holding, the Fifth Circuit noted

that “a dismissal with prejudice is an extreme sanction that deprives the litigant of the

opportunity to pursue his claim. Consequently, this Court has limited the district court’s

discretion in dismissing cases with prejudice.” 13 Here, the Out-of-State Plaintiffs respectfully

submit that, because their dismissal will arguably result in a dismissal with prejudice according

to Fifth Circuit precedent, it is in the “interest of justice” under 28 U.S.C. § 1631 for this Court

to amend its Order and grant these Plaintiffs a transfer to the Southern District of New York,

where IBM is subject to general jurisdiction.

     B. Under Franco it is in the Interest of Justice to transfer the Out-of-State Plaintiffs.

8.      The “[t]ransfer to cure want of jurisdiction” provision of 28 U.S.C. § 1631 is a peculiar

statute that is a hybrid of a discretionary standard and a mandatory standard. Section 1631

provides that when jurisdiction is found to be wanting:

        “the court shall, if it is in the interest of justice, transfer such action or appeal to any
        other such court… in which the action or appeal could have been brought at the time it
        was filed or noticed, and the action or appeal shall proceed as if it had been filed in or
        noticed for the court to which it is transferred on the date upon which it was actually filed
        in or noticed for the court from which it is transferred.”14

Thus, the plain language of the statute suggests a transfer to a court with jurisdiction is

mandatory when jurisdiction in the current court is held to be wanting, unless the transferor

court—in its discretion—finds that a transfer is not in the interest of justice.


12
   See Berry v. CIGNA/RSI-CIGNA, 975 F.2d 1188, 1190 (5th Cir. 1992) (reversing a district
court for abuse of discretion after dismissing a plaintiff without prejudice for failure to prosecute
his claim under the heightened dismissal with prejudice standard).
13
   Id.
14
   28 U.S.C. § 1631 (emphasis added) (parenthetical omitted).


Out-of-State Plaintiffs’ Motion to Reconsider & Amend to Grant Transfer                       Page 4
            Case 1:20-cv-00969-LY Document 55 Filed 06/11/21 Page 5 of 9




            a. The Fifth Circuit very recently clarified § 1631 applies to the fact pattern of
               this case—and to claims dismissed for want of personal jurisdiction.

9.      First, the Out-of-State Plaintiffs note to the Court that the Fifth Circuit has recently

clarified that a plain reading of § 1631 establishes that it applies to this personal jurisdiction fact

pattern. In Franco, the Fifth Circuit squarely confronted and disapproved of the argument that §

1631 only applied to claims that would otherwise be dismissed for lack of subject-matter

jurisdiction—rather than personal jurisdiction. The Fifth Circuit held, “we join the weight of

circuit authority and conclude that the use of the term “jurisdiction” in § 1631 encompasses both

subject-matter and personal jurisdiction.”15

10.     The Fifth Circuit also analyzed the mandatory nature of the language in § 1631, and held:

        “The statute’s test stipulates that a district court ‘shall transfer’ any case where it finds
        jurisdiction lacking and that transfer, rather than dismissal, would be in the interest of
        justice. In light of the mandatory language, our sister circuits have approved transfers
        even when the parties did not move under § 1631 and where the transferring court did not
        mention § 1631 in its transfer orders.”

Accordingly, due to the mandatory language of § 1631, the Fifth Circuit has clarified that district

courts can approve a transfer sua sponte, even without a party formally moving for a transfer in a

motion or briefing the Court on why a transfer would be in the interest of justice.16

            b. The Fifth Circuit also clarified that the purpose of § 1631 is to protect
               litigants from the statute of limitations.

11.     Finally, in Franco the Fifth Circuit rigorously analyzed § 1631 for the purposes of an

Erie analysis. After thorough review, the Fifth Circuit held “[w]e accordingly conclude that §

1631, which was specifically designed to protect federal litigants from the forfeiture that could



15
  Franco v. Mabe Trucking Co., 991 F.3d 616, 622 (5th Cir. 2021).
16
 See Franco, 991 F.3d at 622; see also Nafta Traders, Inc. v. Hewy Wine Chillers, LLC, 3:18-
CV-2773-L, 2019 WL 5186087, at *1 (N.D. Tex. Aug. 27, 2019) (granting transfer under 28
U.S.C. 1631 sua sponte).


Out-of-State Plaintiffs’ Motion to Reconsider & Amend to Grant Transfer                         Page 5
            Case 1:20-cv-00969-LY Document 55 Filed 06/11/21 Page 6 of 9




result from a statute of limitations running after a plaintiff’s mistakenly filing an action in a court

that lacks jurisdiction if the interests of justice so demand…”.17 Accordingly, the Fifth Circuit

has very recently held that the Out-of-State Plaintiffs’ current limitations dilemma is exactly the

kind of legal peril § 1631 rectifies, so long as the transfer is not unjust.

            c. In Footnote 8 of Franco, the Fifth Circuit analyzed what factors it would
               consider in determining if a transfer was just or unjust. (1) If the original
               filing was made before limitations had run, and (2) if there was a suggestion
               that plaintiff’s filing in the wrong court was made in bad faith.

12.     The Fifth Circuit included footnote 8 in Franco after the quoted language supra just after

the phrase “if the interests of justice so demand.”18 In that footnote, the Fifth Circuit expounded

upon the factors that it would consider to determine if a transfer was in the interest of justice.

First, the Franco Court wrote that it would consider if the plaintiff’s initial filing was made in the

“incompetent court” after the prescriptive period had already run.19 Second, the Franco Court

wrote that it would consider any suggestion that the plaintiff’s filing in the incompetent court

was made “in bad faith.”20

13.     Here, the Out-of-State Plaintiffs demonstrably satisfy the first factor that the Fifth Circuit

discussed in footnote 8 of Franco. The Out-of-State Plaintiffs filed their claims with this Court

on September 18, 2020, well before 90-day limitations deadline of December 1, 2020. The

limitations deadline passed while the parties litigated IBM’s motion to dismiss for lack personal

jurisdiction.

14.     As to the second factor, the Out-of-State Plaintiff’s respectfully submit that there is no

suggestion the filing in the Western District of Texas was made in bad faith. In its Order


17
   Franco, 911 F.3d at 626.
18
   Id. at fn. 8.
19
   Id.
20
   Id.


Out-of-State Plaintiffs’ Motion to Reconsider & Amend to Grant Transfer                         Page 6
            Case 1:20-cv-00969-LY Document 55 Filed 06/11/21 Page 7 of 9




dismissing the Out-of-State Plaintiffs for lack of personal jurisdiction, this Court recognized that

the Fifth Circuit has yet to analyze “the impact of Bristol-Myers…” in this context, and that this

Court applied Bristol-Myers based on emerging law on this issue—as held by recent district

court decisions across the country. 21 Indeed, two of the decisions cited by this Court were

decided after Plaintiffs filed suit and the parties submitted initial briefs on this issue. 22

Accordingly, Plaintiffs respectfully contend that neither of the Fifth Circuit’s considered

factors—as discussed in footnote 8 in Franco—weigh against a finding that the Out-of-State

Plaintiff’s should be transferred in the interest of justice.

      C. The Out-of-State Plaintiff’s request a transfer to the Southern District of New York
         under § 1631.

15.      IBM admitted in its Motion to Dismiss for Lack of Jurisdiction that it is subject to general

personal jurisdiction in New York.23 The parties are thus agreed that the Southern District of

New York would be a Court with competent personal jurisdiction over IBM. For the reasons

stated supra, the Out-of-State Plaintiffs arguably cannot simply refile their ADEA claims in New

York—because their claims may be time-barred. Accordingly, to avoid the potential forfeiture of

Plaintiffs’ claims and to further the interest of justice, the Out-of-State Plaintiffs respectfully

request this Court transfer their claims to the Southern District of New York under § 1631.

                                            III.    PRAYER

16.      WHEREFORE PREMISES CONSIDERED, Plaintiffs Tom Kierl, Constance Lewis,

Sheri Parr, Paul Pham, Chris Mancuso, and Wilbert Talmadge respectfully request that the Court


21
   Order, pg. 8 – 10, Dkt. # 54.
22
   Order, pg. 9, Dkt. # 54; see Greinstein v. Fieldcore Services Solutions, LLC, 2:1 8-CV-208-Z,
2020 WL 6821005 (N.D. Tex. Nov. 20, 2020); Martinez v. Tyson Foods, Inc., 4:20-C V-00528-
P, 2021 WL 1289898, at *3 (N.D. Tex. Apr. 7, 2021).
23
   See IBM Mot. to Dismiss, pg. 4 – 5, Dkt. # 9 (noting that it is at home and subject to general
jurisdiction in New York).


Out-of-State Plaintiffs’ Motion to Reconsider & Amend to Grant Transfer                       Page 7
            Case 1:20-cv-00969-LY Document 55 Filed 06/11/21 Page 8 of 9




Amend its Order entered June 7, 2021 and grant these Out-of-State Plaintiffs a transfer under 28

U.S.C. § 1631 to the Southern District of New York in the interest of justice, and for all further

relief in law or in equity.

                                                          Respectfully submitted,

                                                          WRIGHT & GREENHILL, P.C.
                                                          900 Congress Avenue, Suite 500
                                                          Austin, Texas 78701
                                                          512/476-4600
                                                          512/476-5382 (Fax)




                                                          By:
                                                                Heidi A. Coughlin
                                                                State Bar No. 24059615
                                                                hcoughlin@w-g.com
                                                                Archie Carl Pierce
                                                                State Bar No. 15991500
                                                                cpierce@w-g.com
                                                                Blair J. Leake
                                                                State Bar No. 24081630
                                                                bleake@w-g.com

                                                                and




                                                          By:
                                                                Kaplan Law Firm
                                                                Austin Kaplan
                                                                State Bar No. 24072176
                                                                akaplan@kaplanlawatx.com

                                                          ATTORNEYS FOR PLAINTIFFS




Out-of-State Plaintiffs’ Motion to Reconsider & Amend to Grant Transfer                    Page 8
            Case 1:20-cv-00969-LY Document 55 Filed 06/11/21 Page 9 of 9




                                 CERTIFICATE OF CONFERENCE

        Counsel for Plaintiffs have complied with the Court’s requirement to confer. On June 11,

2021, Plaintiffs’ counsel conferred with IBM’s counsel via email. Counsel for IBM is opposed

to this Motion.




                                                                     Heidi A. Coughlin




                                     CERTIFICATE OF SERVICE

        I hereby certify that on June 11, 2021, I electronically filed the foregoing Partial Motion

to Reconsider and Amend Order to Grant Transfer with the Clerk of Court using the CM/ECF

system, which sent notification of such filing to the Court and Plaintiff’s counsel.




Out-of-State Plaintiffs’ Motion to Reconsider & Amend to Grant Transfer                     Page 9
